

111 SRES 781 IS: Supporting the goals of World AIDS Day.
U.S. Senate
2020-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 781IN THE SENATE OF THE UNITED STATESDecember 1, 2020Mr. Booker (for himself and Mr. Sullivan) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONSupporting the goals of World AIDS Day.Whereas, as of the end of 2019, an estimated 38,000,000 people were living with human immunodeficiency virus (HIV) or acquired immunodeficiency syndrome (AIDS), including 1,800,000 children;Whereas, in the United States, more than 770,000 people with HIV/AIDS have died since the beginning of the HIV/AIDS epidemic, including nearly 16,000 deaths among people with diagnosed HIV in 2018, with the disease disproportionately affecting certain populations;Whereas each year nearly 40,000 people become newly diagnosed with HIV in the United States;Whereas communities of color are disproportionately affected by the spread of HIV in the United States;Whereas, in order to address the HIV epidemic in the United States, on August 18, 1990, Congress enacted the Ryan White Comprehensive AIDS Resources Emergency Act of 1990 (Public Law 101–381; commonly referred to as the ‘‘Ryan White CARE Act’’) to provide primary medical care and essential support services for people living with HIV who would benefit from these services;Whereas the Ryan White HIV/AIDS Program provides services and support for over half of all people diagnosed with HIV in the United States;Whereas, to further focus attention on the HIV/AIDS epidemic among minority communities in the United States, in 1998, the Minority AIDS Initiative was established to provide funds to State and local institutions and organizations to best serve the health care costs and support the needs of racial and ethnic minorities living with HIV;Whereas the United Nations Sustainable Development Goals established a global target to end AIDS as a public health threat by 2030;Whereas, in order to further address the global HIV/AIDS epidemic, in 2003, Congress and the White House created the President’s Emergency Plan for AIDS Relief (PEPFAR);Whereas the PEPFAR program remains the largest commitment in history by any country to combat a single disease;Whereas, as of 2019, PEPFAR has supported treatment for approximately 15,700,000 people, including by providing antiretroviral drugs to 2,600,000 pregnant women living with HIV to prevent the transmission of HIV from mother to child during birth;Whereas, in fiscal year 2019, PEPFAR directly supported HIV testing and counseling for nearly 79,600,000 people;Whereas the Global Fund to Fight AIDS, Tuberculosis and Malaria, launched in 2002, has helped provide antiretroviral therapy to approximately 20,100,000 people living with HIV/AIDS and to 718,000 pregnant women to prevent the transmission of HIV/AIDS to their children, saving an estimated 38,000,000 lives, as of 2019;Whereas the United States is the largest donor to the Global Fund to Fight AIDS, Tuberculosis and Malaria, and every $1 contributed by the United States leverages an additional $2 from other donors, as required by law;Whereas considerable progress has been made in the fight against HIV/AIDS, including a 23-percent reduction in new HIV infections, over a 40-percent reduction in new HIV infections among children, and over a 30-percent reduction in the number of AIDS-related deaths between 2010 and 2019;Whereas approximately 25,400,000 people had access to antiretroviral therapy in 2019, compared to only 7,800,000 people who had access to such therapy in 2010;Whereas research funded by the National Institutes of Health found that HIV treatment not only saves the lives of people living with HIV, but people living with HIV on effective antiretroviral therapy and who are durably virally suppressed cannot sexually transmit HIV, proving that HIV treatment is prevention;Whereas it is estimated that, without treatment, half of all infants living with HIV will die before their second birthday;Whereas, despite the remarkable progress in combating HIV, significant challenges remain;Whereas there were approximately 1,700,000 new HIV infections in 2019 globally, structural barriers continue to make testing and treatment programs inaccessible to highly vulnerable populations, and an estimated 7,100,000 people living with HIV globally still do not know their HIV status;Whereas the Centers for Disease Control and Prevention reports that more than 37,000 people were diagnosed with HIV in the United States in 2018 and 14 percent of the 1,200,000 in the United States living with HIV are not aware of their HIV status;Whereas men who have sex with men (MSM), particularly young MSM of color, are the population most affected by HIV in the United States;Whereas southern areas of the United States bear the greatest burden of HIV, accounting for 51 percent of new infections in 2018;Whereas people living with HIV are frequently susceptible to comorbidities, such as hepatitis B and C and tuberculosis;Whereas the opioid and heroin epidemics have led to increased numbers of new HIV infections among people who inject drugs;Whereas the crisis has disproportionately affected nonurban areas, where HIV prevalence rates have been low historically and have limited services for HIV prevention and treatment and substance use disorder treatment;Whereas, in 2020, the United States hosted the Conference of the International AIDS Society, reinforcing the important leadership role the United States plays in ending AIDS globally;Whereas the COVID–19 pandemic has placed a significant burden on the public health systems across the United States and the globe;Whereas December 1 of each year is internationally recognized as World AIDS Day’; andWhereas, in 2020, commemorations for World AIDS Day recognize the need for Global Solidarity, Shared Responsibility: Now, therefore, be itThat the Senate—(1)encourages people around the world to work to achieve the goal of zero new HIV infections, zero discrimination, and zero AIDS-related deaths, in order to end the HIV epidemic in the United States and around the world by 2030;(2)commends the efforts and achievements in combating HIV/AIDS through the Ryan White HIV/AIDS Treatment Extension Act of 2009 (Public Law 111–87), the Minority HIV/AIDS Initiative, the Centers for Disease Control and Prevention, the National Institutes of Health, the Substance Abuse and Mental Health Services Administration, the Office of Minority Health, and the Office of the Secretary of Health and Human Services;(3)commends the efforts and achievements in combating HIV/AIDS made by PEPFAR, the Global Fund to Fight AIDS, Tuberculosis and Malaria, and the Joint United Nations Programme on HIV/AIDS;(4)supports continued funding for prevention, care, and treatment services, and research programs for communities impacted by HIV and people living with HIV in the United States and globally;(5)urges, in order to ensure that an AIDS-free generation is achievable, rapid action by all countries toward further expansion and scale-up of antiretroviral treatment programs, including efforts to reduce disparities and improve access for children to life-saving medications;(6)encourages the scaling up of comprehensive prevention services, including biomedical and structural interventions, to ensure inclusive access to programs and appropriate protections for all people at risk of contracting HIV, especially in communities disproportionately impacted;(7)calls for greater focus on the HIV-related vulnerabilities of women and girls, including women and girls at risk for or who have survived violence or faced discrimination as a result of the disease;(8)supports continued leadership by the United States in domestic, bilateral, multilateral, and private sector efforts to fight HIV;(9)encourages input from civil society in the development and implementation of domestic and global HIV policies and programs that guide the response;(10)encourages and supports greater degrees of ownership and shared responsibility by developing countries in order to ensure the sustainability of the domestic responses to HIV/AIDS by those countries; and(11)urges other members of the international community to sustain and scale up their support for and financial contributions to efforts around the world to combat HIV. 